                    3:20-cv-03064-SEM-TSH # 17    Page 1 of 3
                                                                                     E-FILED
                                                     Thursday, 11 February, 2021 04:17:01 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

PATRICIAL L. BEDNARCHIK,            )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     Case No. 20-cv-3064
                                    )
ANDREW SAUL,                        )
Commissioner of                     )
Social Security,                    )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      The pro se Plaintiff has filed an unsworn document entitled Affidavit

[16] (Affidavit). The Court has reviewed the Affidavit and determined that

the Affidavit is the Plaintiff’s motion for summary judgment in this case.

      In the course of reviewing the Affidavit, the Court has also reviewed

the Administrative Law Judge’s (ALJ) Decision (Decision). The ALJ

decided the Plaintiff is liable for repayment of an overpayment of benefits in

“the amount to be re-calculated by the Filed (sic) Office after taking into

account the claimant’s subsidized work during the period May 1, 2012

through June 30, 2016 (20 CFR 404.506).” Certified Transcript of

Proceedings before the Social Security Administration [11] at 13. The

Defendant’s Appeals Council denied Plaintiff’s request for review and
                                 Page 1 of 3
                   3:20-cv-03064-SEM-TSH # 17       Page 2 of 3




informed the pro se Plaintiff that the Decision was the final decision of the

Defendant, and the Plaintiff could seek judicial review. Id. at 1-2. The Court

questions whether the Decision is a final decision because the amount

owed is not finally determined. This Court only has jurisdiction to review

the final decision of the Defendant Commissioner. 42 U.S.C. § 405(g); see

Mathews v. Eldridge, 424 U.S. 319, 327-28 (1976). The Court, therefore,

questions whether jurisdiction exists to hear this case. See Hawxhurst v.

Pettibone Corp., 40 F.3d 175, 179 (7th Cir. 1994) (This Court may sua

sponte question its jurisdiction to hear a case).

      The Court directs the Defendant to file by 3/11/2021 a memorandum

addressing the following issues: (1) whether the Decision is a final decision

that can be subject to review under 42 U.S.C. 405(g); (2) if the Decision is

a final decision, the exact amount that the Commissioner has determined is

due and owing by the Plaintiff (Repayment Amount), if known; (3) if the

Repayment Amount is not known, how the Court can determine whether

the Decision is supported by substantial evidence; and (4) if the

Repayment Amount is not known and the Court affirms the Decision, can

the Plaintiff seek judicial review of the subsequent recalculation of the

Repayment Amount called for in the Decision.




                                 Page 2 of 3
                  3:20-cv-03064-SEM-TSH # 17   Page 3 of 3




      Plaintiff may file a response to the Defendant’s memorandum by

4/11/2021.

      The Defendant is directed to defer filing a cross motion for summary

affirmance until after the Court determines whether the Court has

jurisdiction.

ENTER: February 11, 2021

                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 3 of 3
